Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 12/22/2019. Claims 12, 21-22, 25-28, 30-31 have been cancelled. Claims 1-11, 13-20, 23-24, 29 are presented for examination. Claims 1, 13, 29 are independent claims.

Oath/Declaration 
The Office acknowledges receipt of a properly signed Oath/Declaration submitted on 12/22/2019.

Priority
The Examiner acknowledges the Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. EP 17184591.0, filed on 08/02/2017. 


The Examiner acknowledges the Applicant's claim for domestic benefit of PCT Application No. PCT/EP2018/070886 filed on 08/01/2018. 




Information Disclosure Statement
The Applicant’s Information Disclosure Statement, filed 12/22/2019, 04/28/2021, has been received, entered into record, and considered.

Drawings 
The Examiner acknowledges the drawings filed on 12/22/2019.

Claim Objections 
Claim 29 is objected to because of the following informalities: Claims 29 recites “handover of a wireless communications device from a target infrastructure equipment to and source infrastructure equipment of a wireless communications network”. Usually the handover is from a source infrastructure equipment to a target infrastructure equipment.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 29 recites the limitation "the source base station", “the target base station”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “A method of performing handover”. However the claim does not recite method steps; the claim recites only “at least one message” and characteristics of the message. Thus it is not clear whether the claim is a method claim or apparatus claim comprising source infrastructure equipment, target infrastructure equipment, and wireless communications device exchanging a the aforementioned message.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11, 13-14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson et al (US 2019/0394651 A1, subject matter in 62/451875 filed 01/30/2017) in view of Ericsson (Ericsson, “New KI – Supporting integrity protection of UP”, 3GPP TSG-SA WG Meeting #86 S3-170231, Sophia Antipolis, France 6-10 February 2017).

Consider claim 1
Wifvesson teaches a method performed in an infrastructure equipment acting as a target for a handover of a wireless communications device from another infrastructure equipment acting as a source infrastructure equipment, the source infrastructure equipment and the target infrastructure equipment forming part of a wireless communications network, the method comprising receiving a handover request message indicating a request for handover of the wireless communications device from the source infrastructure equipment to the target infrastructure equipment (Wifvesson par 0339, 0340 receives handover request message from source node), receiving an indication from the source infrastructure equipment as to whether or not user plane data shall use an integrity protection scheme (Wifvesson par 0339 handover request message includes “indication if UP integrity protection shall be turned on”), determining whether or not the integrity protection scheme for the user plane data is supported by the target infrastructure equipment (Wifvesson par 0341 target node determines whether it can support integrity protection of UP data), transmitting a handover command to the source infrastructure equipment (Wifvesson par 0341 transmits handover response to source node) to indicate to the source infrastructure equipment that the source infrastructure equipment should handover the wireless communications device to indicate to the source infrastructure equipment (Wifvesson par 0341 a handover accept response would indicate to the source node to proceed with the handover), and providing an indication as to whether or not the integrity protection scheme (Wifvesson par 0341 the response message can include indication that the target node will enable UP integrity protection or no indication that the target node will enable UP integrity protection). 
Wifvesson does not specifically teach an indication as to whether or not user plane data is being transmitted to or received from the wireless access network via the source infrastructure equipment using an integrity protection scheme.  Ericsson discloses indication as to whether or not user plane data is being transmitted to or received from the wireless access network via the source infrastructure equipment using an integrity protection scheme (Ericsson page 1 last paragraph CN makes policy decision of activating UP integrity protection for a UE {user plane data being transmitted to or received from the wireless access network using an integrity protection scheme}. CN “informs gNB about policy decision” and “gNBs would need to inform each other about the policy decision when the UE is moving”; thus in handover when UE is moving, the source node informs, i.e. transmits, to the target node the policy decision {user plane data being transmitted to or received from the wireless access network using an integrity protection scheme} being implemented at the source node). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Wifvesson with Ericsson by adding to the handover request the indication as to whether or not user plane data is being transmitted to or received from the wireless access network via the source infrastructure 

Consider claim 13
Wifvesson teaches a method performed in an infrastructure equipment acting as a source infrastructure equipment for a wireless communications device before handing over to another infrastructure equipment acting as a target infrastructure equipment, the source infrastructure equipment and the target infrastructure equipment forming part of a wireless communications network, the method comprising transmitting a handover request message to the target infrastructure equipment indicating a request for handing over the wireless communications device from the source infrastructure equipment to the target infrastructure equipment (Wifvesson par 0339, 0340 transmits handover request message to target node), transmitting from the source infrastructure equipment to the target infrastructure equipment an indication as to whether or not user plane data shall use an integrity protection scheme (Wifvesson par 0339 handover request message includes “indication if UP integrity protection shall be turned on”), and receiving a handover command from the target infrastructure equipment (Wifvesson par 0341 receives handover response from target node) indicating that the source infrastructure equipment should handover the wireless communications device to the target infrastructure equipment (Wifvesson par 0341 a handover accept response would indicate to the source node to proceed with the handover), and an indication as to whether or not the integrity protection scheme can be used for transmitting or receiving user plane data via the target infrastructure equipment (Wifvesson par 0341 the response message can include indication that the target node will enable UP integrity protection or no indication that the target node will enable UP integrity protection). 
Wifvesson does not specifically teach indication as to whether or not user plane data is being transmitted to or received from the wireless access network via the source infrastructure equipment using an integrity protection scheme.  Ericsson discloses indication as to whether or not user plane data is being transmitted to or received from the wireless access network via the source infrastructure equipment using an integrity protection scheme (Ericsson page 1 last paragraph CN makes policy decision of activating UP integrity protection for a UE {user plane data being transmitted to or received from the wireless access network using an integrity protection scheme}. CN “informs gNB about policy decision” and “gNBs would need to inform each other about the policy decision when the UE is moving”; thus in handover when UE is moving, the source node informs, i.e. transmits, to the target node the policy decision {user plane data being transmitted to or received from the wireless access network using an integrity protection scheme} being implemented at the source node). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Wifvesson with Ericsson by adding to the handover 

Consider claim 2
Wifvesson in view of Ericsson teaches the method as claimed in claim 1, wherein the providing the indication as to whether or not the integrity protection scheme can be used for transmitting or receiving user plane data via the target infrastructure equipment comprises depending on whether or not the integrity protection scheme of the user plane data is supported with respect to whether or whether or not the integrity protection scheme is being used to transmit user plane data to or received from the source infrastructure equipment (Wifvesson par 0149 IPUP mode for a UE in the target node can be the same or different from that in the source node. Par 0139 IPUP mode comprises “non-use of Integrity Protection for User Plane data”, “use of Integrity Protection for User Plane data”, or “use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data”), transmitting an indication as to whether or not the integrity protection scheme for the user plane data is supported by the target infrastructure equipment (Wifvesson par 0341 transmits handover response to source node; the response message can include indication that the target node will enable UP integrity protection or no indication that the target node will enable UP integrity protection). 

Consider claim 5
Wifvesson in view of Ericsson teaches the method as claimed in claim 1, wherein the transmitting the indication as to whether or not the integrity protection scheme for the user plane data is supported by the target infrastructure equipment includes if the integrity protection scheme for the user plane data is not enabled for the target infrastructure equipment and the user plane data is being transmitted to or received from the source infrastructure equipment using the integrity protection scheme, transmitting the indication that the target infrastructure equipment is not enabled for the integrity protection of the user plane data for configuration for the wireless communications device as part of the handover, 
or if the target infrastructure equipment is enabled to support the integrity protection of the user plane data (Wifvesson par 0341 target node does support UP integrity protection) and the user plane data is being transmitted to or received from the source infrastructure equipment using the integrity protection scheme (Wifvesson par 0046-0047 source node supports an IPUP mode indicated by the core network. Par 0053 the IPUP mode comprises one of use of Integrity Protection for User Plane data exchanged with the UE, non-use of Integrity Protection for User Plane data exchanged with the UE, or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data. Thus the user plane data is being transmitted to or received from the source infrastructure equipment using an integrity protection scheme when the source node operates in the use of Integrity Protection for User Plane data exchanged with the UE mode or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data), then not transmitting the indication that the target infrastructure equipment is not enabled to support the integrity protection of the user plane data (Wifvesson par 0341 target node transmits the indication that UP integrity protection is enabled {thus not transmitting the indication that the target infrastructure equipment is not enabled to support the integrity protection of the user plane data} when the target node can support UP integrity protection and the target node shall use integrity protection for UP data), the source infrastructure equipment assuming the same configuration of the integrity protection scheme for the target infrastructure equipment as for the source infrastructure equipment (Wifvesson par 0339, 0341 target node transmits the handover accept response with the indication that it will enable UP integrity protection. If the source node has enabled UP integrity protection, then the source node can assume the same UP integrity protection scheme configuration). 

Consider claim 6
Wifvesson in view of Ericsson teaches the method as claimed in claim 1, wherein the transmitting the indication as to whether or not the integrity protection scheme for the user plane data is supported by the target infrastructure equipment includes if the integrity protection scheme for the user (Wifvesson par 0341 target node does not support UP integrity protection) and the user plane data is being transmitted to or received from the source infrastructure equipment without using an integrity protection scheme (Wifvesson par 0046-0047 source node supports an IPUP mode indicated by the core network. Par 0053 the IPUP mode comprises one of use of Integrity Protection for User Plane data exchanged with the UE, non-use of Integrity Protection for User Plane data exchanged with the UE, or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data. Thus the user plane data is being transmitted to or received from the source infrastructure equipment without using an integrity protection scheme when the source node operates in the non-use of Integrity Protection for User Plane data exchanged with the UE mode), then not transmitting the indication that the target infrastructure equipment is enabled to support the integrity protection of the user plane data (Wifvesson par 0341 the target node does not transmit the indication that the target node is enabled to support UP integrity protection when the target node does not support UP integrity protection), the source infrastructure equipment assuming the same configuration of the integrity protection scheme for the target infrastructure equipment as for the source infrastructure equipment (Wifvesson par 0341 on failure to receive indication the target node will enable UP integrity protection, the source node assumes the target node operates without using integrity protection). 

Consider claim 7
Wifvesson in view of Ericsson teaches the method as claimed in claim 1, comprising configuring a radio resource control layer provided by the target infrastructure equipment to manage radio resources provided by the target infrastructure equipment in accordance with whether or not the target infrastructure equipment can support the integrity protection scheme of the user plane data to be transmitted to or received from the wireless communications device (Wifvesson par 0339 reconfiguring the RRC layer in accordance with the RRCConnectionReconfiguration message from the target node). 

Consider claim 8
Wifvesson in view of Ericsson teaches the method as claimed in claim 1, wherein the wireless communications device is configured to enable or disable the integrity protection scheme in accordance with whether or not the integrity protection scheme can be supported by the target infrastructure equipment (Wifvesson par 0040 informing user of UE of the IPUP mode to use to match the IPUP mode of the target node; thus either enabling UP integrity protection or disabling UP integrity protection to match the IPUP mode on the target node). 

Consider claim 9
Wifvesson in view of Ericsson teaches the method as claimed in claim 1, wherein the source infrastructure equipment and the target infrastructure equipment are configured to operate in different parts of the mobile communications network, each different part of the mobile communications network being configured (Wifvesson table 2 source node in NextGen core A, target node in NextGen core B) with an integrity protection scheme enabled or disabled differently with respect to the other part (Wifvesson par 0149 IPUP mode for a UE in the target node can be the same or different from that in the source node. Par 0139 IPUP mode comprises “non-use of Integrity Protection for User Plane data”, “use of Integrity Protection for User Plane data”, or “use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data”; non-use of integrity protection would be disabled of integrity protection and use of integrity protection would be enabled of integrity protection). 

Consider claim 10
Wifvesson in view of Ericsson teaches the method as claimed in claim 1, comprising transmitting to the source infrastructure equipment a hand over reject message (Wifvesson par 0341 target node can transmit handover rejection to source node if the target node does not support integrity protection of UP data), either if the target infrastructure is disabled from supporting the (Wifvesson par 0341 target node does not support integrity protection of UP data) and the source infrastructure equipment is enabled to support the transmitting the user plane data to or receiving the user plane data from the wireless access network (Wifvesson par 0339, 0341 the source node indicates to the target node to use UP integrity protection in handover, indicating that the source node is using UP integrity protection), or if the target infrastructure is enabled to support the integrity protection scheme for the user plane data and the source infrastructure equipment is disabled from supporting the integrity protection scheme for transmitting user plane data to or receiving user plane data from the wireless access network. 

Consider claim 11
Wifvesson in view of Ericsson teaches the method as claimed in claim 10, wherein the different parts of the mobile communications network are different tracking areas (Wifvesson table 1 source node can be an LTE eNB and target node can be a gNB. LTE eNB and gNB are different RAT networks, thus the tracking area of LTE eNB is different from the tracking area of gNB in the RAT sense). 

Consider claim 14
Wifvesson in view of Ericsson teaches the method as claimed in claim 13, wherein the indication as to whether or not the integrity protection scheme can be used for transmitting or receiving user plane data via the target infrastructure equipment comprises depending on whether or not the integrity protection (Wifvesson par 0149 IPUP mode for a UE in the target node can be the same or different from that in the source node. Par 0139 IPUP mode comprises “non-use of Integrity Protection for User Plane data”, “use of Integrity Protection for User Plane data”, or “use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data”), receiving an indication as to whether or not the integrity protection scheme for the user plane data is supported by the target infrastructure equipment (Wifvesson par 0341 transmits handover response to source node; the response message can include indication that the target node will enable UP integrity protection or no indication that the target node will enable UP integrity protection). 

Consider claim 17
Wifvesson in view of Ericsson teaches the method as claimed in claim 13, wherein the indication as to whether or not the integrity protection scheme for the user plane data is supported by the target infrastructure equipment includes if the integrity protection scheme for the user plane data is not enabled for the target infrastructure equipment and the user plane data is being transmitted to or received from the source infrastructure equipment using the integrity protection scheme, receiving the indication that the target infrastructure equipment is not enabled for the integrity protection of the user plane data for configuration for the wireless communications device as part of the handover, or if the target (Wifvesson par 0341 target node does not support UP integrity protection) and the user plane data is being transmitted to or received from the source infrastructure equipment using the integrity protection scheme (Wifvesson par 0046-0047 source node supports an IPUP mode indicated by the core network. Par 0053 the IPUP mode comprises one of use of Integrity Protection for User Plane data exchanged with the UE, non-use of Integrity Protection for User Plane data exchanged with the UE, or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data. Thus the user plane data is being transmitted to or received from the source infrastructure equipment using an integrity protection scheme when the source node operates in the use of Integrity Protection for User Plane data exchanged with the UE mode or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data), then not receiving the indication that the target infrastructure equipment is not enabled for the integrity protection of the user plane data (Wifvesson par 0341 the target node does not transmit the indication that the target node is enabled to support UP integrity protection when the target node does not support UP integrity protection; hence source node cannot receive indication), the source infrastructure equipment assuming the same configuration of the integrity protection scheme for the target infrastructure equipment as for the source infrastructure equipment (Wifvesson par 0341 on failure to receive indication, the source node assumes the target node operates without using integrity protection). 

Consider claim 18
Wifvesson in view of Ericsson teaches the method as claimed in claim 13, wherein the indication as to whether or not the integrity protection scheme for the user plane data is supported by the target infrastructure equipment includes if the integrity protection scheme for the user plane data is not enabled for the target infrastructure equipment and the user plane data is being transmitted to or received from the source infrastructure equipment without using an integrity protection scheme, receiving the indication that the target infrastructure equipment is not enabled for the integrity protection of the user plane data for configuration for the wireless communications as part of the handover, or if the target infrastructure equipment is not enabled for the integrity protection of the user plane data (Wifvesson par 0341 target node does not support UP integrity protection) and the user plane data is being transmitted to or received from the source infrastructure equipment without using an integrity protection scheme (Wifvesson par 0046-0047 source node supports an IPUP mode indicated by the core network. Par 0053 the IPUP mode comprises one of use of Integrity Protection for User Plane data exchanged with the UE, non-use of Integrity Protection for User Plane data exchanged with the UE, or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data. Thus the user plane data is being transmitted to or received from the source infrastructure equipment without using an integrity protection scheme when the source node operates in the non-use of Integrity Protection for User Plane data exchanged with the UE mode), then not receiving the indication that the target infrastructure equipment is enabled for the integrity protection of the user plane data (Wifvesson par 0341 the target node does not transmit the indication that the target node is enabled to support UP integrity protection when the target node does not support UP integrity protection, hence source node cannot receive indication), the source infrastructure equipment assuming the same configuration of the integrity protection scheme for the target infrastructure equipment as for the source infrastructure equipment (Wifvesson par 0341 on failure to receive indication the target node will enable UP integrity protection, the source node assumes the target node operates without using integrity protection). 

Consider claim 20
Wifvesson in view of Ericsson teaches the method as claimed in claim 13, wherein the wireless communications device is configured to enable or disable the integrity protection scheme in accordance with whether or not the integrity protection scheme can be supported by the target infrastructure equipment (Wifvesson par 0040 informing user of UE of the IPUP mode to use to match the IPUP mode of the target node; thus either enabling UP integrity protection or disabling UP integrity protection to match the IPUP mode on the target node). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson et al (US 2019/0394651 A1, subject matter in 62/451875 filed 01/30/2017) in view of Futaki et al (US 2019/0191348 A1).

Consider claim 29
Wifvesson teaches a method of performing handover of a wireless communications device from a target infrastructure equipment to and source infrastructure equipment of a wireless communications network, wherein at least one message transmitted between at least two of the wireless communications device, the source base station and the target base station includes indicating that integrity protection of user data transmitted to or received from the mobile communications network via one or both of the source infrastructure equipment or the target infrastructure equipment is enabled or disabled (Wifvesson par 0341 transmits handover response to source node; the response message can include indication that the target node will enable UP integrity protection). 
Wifvesson in view of Ericsson does not specifically teach an information element. Futaki discloses an information element (Futaki par 0191 handover messages includes information elements specifying security parameters including integrity protection parameters). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Wifvesson in view of Ericsson with Futaki by including information element specifying security parameters in handover messages as taught by Futaki where the security parameters comprise the . 

Claims 3-4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson et al (US 2019/0394651 A1, subject matter in 62/451875 filed 01/30/2017) in view of Ericsson (Ericsson, “New KI – Supporting integrity protection of UP”, 3GPP TSG-SA WG Meeting #86 S3-170231, Sophia Antipolis, France 6-10 February 2017).

Consider claims 3, 15
Wifvesson in view of Ericsson teaches the limitations as claimed in claims 1, 13, wherein the handover request message includes the indication from the source infrastructure equipment as to whether or not user plane data is being transmitted to or received from the wireless access network via the source infrastructure equipment using the integrity protection scheme (Wifvesson in view of Ericsson teaches the handover request message includes the indication from the source infrastructure equipment as to whether or not user plane data is being transmitted to or received from the wireless access network via the source infrastructure equipment using the integrity protection scheme). 
Wifvesson in view of Ericsson does not specifically teach an information element. Futaki discloses an information element (Futaki par 0191 handover messages includes information elements specifying security parameters including integrity protection parameters). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Wifvesson in view of Ericsson with Futaki by including information element specifying security parameters in handover messages as taught by Futaki where the security parameters comprise indication from the source infrastructure equipment as to whether or not user plane data is being transmitted to or received from the wireless access network via the source infrastructure equipment using the integrity protection scheme. The motivation to combine Wifvesson in view of Ericsson and Futaki is enable interoperability by using standardized message format. 

Consider claims 4, 16
Wifvesson in view of Ericsson teaches the limitations as claimed in claims 1, 13, wherein the handover command includes the indication as to whether or not the integrity protection scheme for the user plane data is supported by the target infrastructure equipment (Wifvesson par 0341 transmits handover response to source node; the response message can include indication that the target node will enable UP integrity protection or no indication that the target node will enable UP integrity protection). 
Wifvesson in view of Ericsson does not specifically teach an information element. Futaki discloses an information element (Futaki par 0191 handover messages includes information elements specifying security parameters including integrity protection parameters). Before the effective filing date of . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson et al (US 2019/0394651 A1, subject matter in 62/451875 filed 01/30/2017) in view of Ericsson (Ericsson, “New KI – Supporting integrity protection of UP”, 3GPP TSG-SA WG Meeting #86 S3-170231, Sophia Antipolis, France 6-10 February 2017) in view of Torvinen et al (US 2020/0100101 A1).

Consider claim 24
Wifvesson in view of Ericsson teaches the method as claimed in claim 13, wherein the user data is transmitted to or received from the wireless communications device via radio bearer established between the wireless communications device and the source infrastructure equipment (Wifvesson par 0162 source node to the wireless communications device. When the node is the source node, it is the serving node for the wireless communications device before handover. Thus all data transmit to or receive from the source node is through the bearer channel established between the source node and the wireless communications device), and if the indication as to whether or not the integrity protection scheme can be used for transmitting or receiving user plane data via the target infrastructure equipment indicates that is not enabled for the target infrastructure equipment (Wifvesson par 00341 indication target node does not support UP integrity protection).
Wifvesson in view of Ericsson does not specifically instructing the wireless communications device to reconfigure the radio bearer to disable the integrity protection scheme. Torvinen discloses instructing the wireless communications device to reconfigure the radio bearer to disable the integrity protection scheme (Torvinen par 0245 RAN indicates to UE UP integrity protection shall not be used when then RAN is precluded from using UP integrity protection). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Wifvesson in view of Ericsson with Torvinen by adding the method to indicate to the UE not to use UP integrity protection when the network is precluded from using UP integrity protection as taught by Torvinen. The motivation to combine Wifvesson in view of Ericsson and Torvinen is preclude mismatching integrity protection of data traffic between the UE and the network. 

Allowable Subject Matter 
Claims 19, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Prior art of record, Wifvesson et al (US 2019/0394651 A1), alone or in combination with, Ericsson (Ericsson, “New KI – Supporting integrity protection of UP”, 3GPP TSG-SA WG Meeting #86 S3-170231, Sophia Antipolis, France 6-10 February 2017), Futaki et al (US 2019/0191348 A1), Torvinen et al (US 2020/0100101 A1), fails to teach or suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “determining, from the mobile communications network, whether or not, the target infrastructure equipment is enabled to support the integrity protection scheme, and if the target infrastructure equipment is enabled to support the integrity protection scheme, including in the handover request message an information element directing the target infrastructure equipment to enable the integrity protection scheme for transmitting or receiving user plane data via the target infrastructure equipment” in claim 19 and “transmitting to the target infrastructure equipment an indication of a configuration of a data radio bearer which has been established for receiving the user data from the wireless communications device at the source infrastructure equipment or transmitting the user data to the wireless communications device from the source infrastructure equipment, and the receiving from the target infrastructure equipment the indication as to whether or not the integrity protection scheme for the user plane data can be supported by the target infrastructure equipment includes receiving an indication of a difference between a configuration of a radio bearer for receiving the user data from the wireless communications device at the target infrastructure equipment and the configuration of the radio bearer for receiving the user data from the wireless communications device at the source infrastructure equipment or a difference between a configuration of a radio bearer for transmitting the user data to the wireless communications device from the target infrastructure equipment and the configuration of the radio bearer for transmitting the user data to the wireless communications device from the target infrastructure equipment, the difference in the configuration including an indication as to whether or not the integrity protection scheme of the user data is supported by the target infrastructure equipment“ in claim 23. Thus claims 19, 23 are found to be novel and unobvious over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/HUNG K DU/Examiner, Art Unit 2647